  8:20-cv-00518-RGK-PRSE Doc # 7 Filed: 01/21/21 Page 1 of 1 - Page ID # 14




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALEXANDER HOLOVICH,

                    Petitioner,                             8:20CV518

       vs.
                                                MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                    Respondent.


        This matter is before the court on preliminary review of Petitioner Alexander
Holovich’s Petition for Writ of Habeas Corpus (Filing 1). The document Petitioner
filed does not comply with Rule 2 of the rules governing habeas corpus cases in that
it is not on the proper form. Moreover, it is unintelligible.

       IT IS THEREFORE ORDERED that within 30 days of today’s date, the
Petitioner shall file an amended petition. The Clerk of the Court is directed to send
the Petitioner two documents: (1) a petition for a writ of habeas corpus under 28
U.S.C. § 2254, and (2) a petition for a writ of habeas corpus under 28 U.S.C. § 2241.

      Dated this 21st day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
